—Judgment, Supreme Court, New York County (Bonnie Wittner, J.), rendered July *30810, 1997, convicting defendant, after a jury trial, of robbery in the first and second degrees, and sentencing him, as a second violent felony offender, to concurrent terms of 10 and 8 years, unanimously affirmed.
The verdict was based on legally sufficient evidence. There is no basis upon which to disturb the jury’s determinations concerning identification.
The court properly exercised its discretion in denying defendant’s mistrial motion made after the prosecutor mentioned the codefendant’s guilty plea in his opening statement, the remark having been stricken, a curative instruction having been given, and the prejudice from the remark having been alleviated by such prompt judicial action (see, People v De Tore, 34 NY2d 199, 208, cert denied sub nom. Wedra v New York, 419 US 1025). Concur — Rosenberger, J. P., Mazzarelli, Wallach, Saxe and Buckley, JJ.